Case 7:19-cr-00244-VB Document 64 Filed 09/18/20 Page 1 of 1

SY

| DOCUMENT
|

youSsm
| ELECTRONICALLY Finn |}
i

MIL

 

ere,

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BOC #:
DATE FILED: |

Ly t

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

nrc ore e sneer a ennnccnsnn aia x AS RPT Se eee
UNITED STATES OF AMERICA,
ORDER
y ORDER
CARMEN TORRES, 19 CR 244-3 (VB)
Defendant.
oo Xx

 

 

The sentencing proceeding in this case is scheduled for December 28, 2020, at 12:00 p.m.
The Court expects to conduct this proceeding in person at the Hon. Charles L. Brieant, Jr.,
Courthouse, 300 Quarropas Street, White Plains, NY 10601. Defendant’s sentencing submission
shall be filed by December 14, 2020. The government’s submission shall be filed by December
21, 2020.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at: https://www.nysd.uscourts.gov/
sites/default/files/2020-07/SDNY%20Screening%20Instructions.pdf. Completing the
questionnaire online and ahead of time will save time and effort upon entry. Only those
individuals who meet the entry requirements established by the questionnaire will be permitted
entry. Please contact Chambers if you do not meet the requirements.

Dated: September 18, 2020
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
